DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	Claims 1, 2, 4-12, and 15-20 have been amended, claim 21 has been cancelled, and new claims 22-26 have been added. Now, claims 1-20 and 22-26 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	The rejection of claims 1-10 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is hereby withdrawn pursuant to the amendments filed on March 21, 2022.



35 USC § 112(f) or (Pre-AIA ) 6th paragraph

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The invocation of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph with regard to claim 21 is moot, since claim 21 has been canceled. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



4.	Claims 1-20 and 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

	Claims 1-20 and 22-26 are directed to collecting a media impression, which is considered a concept performed in the human mind (including an observation, evaluation, judgment, and opinion).  A concept performed in the human mind falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental Processes). The claims could also be considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-10 and 21 are directed to an apparatus at least one step, claims 11-20 are directed to a non-transitory computer readable medium including one or more instructions.  Accordingly, the claims fall within the four statutory categories of inventions (an apparatus and a machine) and will be further analyzed under step 2 of the Alice/Mayo framework:
                Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 1, the apparatus comprising:
receive a first request, the first request indicative of access to media at the computing device; and
send a request for demographic information corresponding to requests received at the first internet domain from the first type of computing device, the requests including the first request;
aggregated distribution generator to generate an aggregated audience distribution including a first audience distribution of a first household aggregated with a second audience distribution of a second household, the first audience distribution including a distribution of first household members of the first household into demographic groups, based on a survey response of the first household, of ones of the first household members who are registered with a database proprietor;
matrix normalizer to normalize the aggregated audience distribution to generate a misattribution correction matrix, the misattribution correction matrix including a probability of misattribution error, the misattribution error resulting from a server of the database proprietor determining an impression of the media to correspond to a second demographic group when the impression of the media is attributable to a first demographic group; and
misattribution corrector to compensate the misattribution error in impressions by resulting from the server of the database proprietor by re-assigning ones of the impressions from the second demographic group to the first demographic group using the misattribution correction matrix.

The above-recited limitations receive survey data and generate an aggregated audience attribution.  This arrangement amounts to both an observation and evaluation.  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to an audience and attributing a media impression to a demographic group.  This arrangement amounts to managing personal behavior.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent claims do recite additional limitations:  
A circuitry
A computing device
A non-transitory computer readable medium
A processor

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Applicant’s own Specification indicates the conventionality of the claimed devices (see at least paragraph [00204], “the machine readable instructions comprise programs for execution by a processor such as the processor 1412 shown in the example processor platform 1400 discussed below in connection with FIG. 14. The programs may be embodied in software stored on a tangible computer readable storage medium such as a CD-ROM, a floppy disk, a hard drive, a digital versatile disk (DVD), a Blu-ray disk, or a memory associated with the processor 1412, but the entire programs and/or parts thereof could alternatively be executed by a device other than the processor 1412 and/or embodied in firmware or dedicated hardware.”.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide and inventive concept, and the claim is ineligible for patent.
            
Independent claims 11 and 21 and Dependent claims 2-10 and 12-20 merely represent embellishments to the abstract idea and do not impart eligibility on the claimed invention.

Subject Matter Free of the Prior Art
5. 	Claims 1-21 are rejected under 35 U.S.C. 101, but would be allowable if the rejection under 35 U.S.C. 101 is overcome.

6. 	The claims are free of the prior art because none of the cited references discloses or suggests " receive, at a first internet domain, a first request from a first type of computing device, the first request indicative of access to media at the computing device; and
	send a request for demographic information corresponding to requests received at the first internet domain from the first type of computing device, the requests including the first request;
	an aggregated distribution generator to generate an aggregated audience distribution including a first audience distribution of a first household aggregated with a second audience distribution of a second household, the first audience distribution including a distribution of first household members of the first household into demographic groups, based on a survey response of the first household, of ones of the first household members who are registered with a database proprietor, the first audience distribution being based on accesses to first media by the first household members;
	a matrix normalizer to normalize the aggregated audience distribution to generate a misattribution correction matrix, the misattribution correction matrix including a probability that an impression of the media is attributable to a first demographic group when the database proprietor determines the impression to correspond to a person in a second demographic group; and
	a misattribution corrector to compensate misattribution error in the impressions by re-assigning the impressions from the second demographic group to the first demographic group using the misattribution correction matrix, at least one of the aggregated distribution generator, the matrix normalizer, or the misattribution corrector being implemented by a logic circuit".
	

Response to Arguments
7.	Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive.
A.	Applicant argues that claim is patent eligible at Prong One of Step 2A and is directed to a practical solution that provides a technological improvement.

In response, Examiner respectfully disagrees.  The above-recited limitations set forth an arrangement where information is received to collect a media impression.  Examiner finds the claim recite concepts which are now described in the 2019 PEG as concepts performed in the human mind and certain methods of organizing human activity. In particular the claims recites receive a first request, the first request indicative of access to media at the computing device; and send a request for demographic information corresponding to requests received at the first internet domain from the first type of computing device, the requests including the first request; aggregated distribution generator to generate an aggregated audience distribution including a first audience distribution of a first household aggregated with a second audience distribution of a second household, the first audience distribution including a distribution of first household members of the first household into demographic groups, based on a survey response of the first household, of ones of the first household members who are registered with a database proprietor; matrix normalizer to normalize the aggregated audience distribution to generate a misattribution correction matrix, the misattribution correction matrix including a probability of misattribution error, the misattribution error resulting from a server of the database proprietor determining an impression of the media to correspond to a second demographic group when the impression of the media is attributable to a first demographic group; and misattribution corrector to compensate the misattribution error in impressions by resulting from the server of the database proprietor by re-assigning ones of the impressions from the second demographic group to the first demographic group using the misattribution correction matrix.  The above-recited limitations receive survey data and generate an aggregated audience attribution.  This arrangement amounts to both an observation and evaluation.  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to an audience and attributing a media impression to a demographic group.  This arrangement amounts to managing personal behavior.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The steps of the claim limitations outlined above are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer processor as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.
Regarding, the steps that Appellant points to (specifically implementing corrective operations in a computer) are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible.  The structural elements of the present application (i.e. A circuitry, A computing device, A non-transitory computer readable medium, A processor, etc.) are used as tools to perform an existing business process and does not improve upon a technology, technological field or computer-related technology.  
Questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more…the latter pose no comparable risk of pre-emption, and therefore remain eligible".  This framework found that the claims do tie up the exception.  (See the 35 U.S.C. 101 rejection above).
The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). (Digitech Image Tech., LLC v. Electronics for Imaging, Inc. (Fed. Cir. 2014)). The claims do not recite any unconventional computer functions. The structural elements as claimed are for mere convenience, the limitations of receive a first request, the first request indicative of access to media at the computing device; and send a request for demographic information corresponding to requests received at the first internet domain from the first type of computing device, the requests including the first request; aggregated distribution generator to generate an aggregated audience distribution including a first audience distribution of a first household aggregated with a second audience distribution of a second household, the first audience distribution including a distribution of first household members of the first household into demographic groups, based on a survey response of the first household, of ones of the first household members who are registered with a database proprietor; matrix normalizer to normalize the aggregated audience distribution to generate a misattribution correction matrix, the misattribution correction matrix including a probability of misattribution error, the misattribution error resulting from a server of the database proprietor determining an impression of the media to correspond to a second demographic group when the impression of the media is attributable to a first demographic group; and misattribution corrector to compensate the misattribution error in impressions by resulting from the server of the database proprietor by re-assigning ones of the impressions from the second demographic group to the first demographic group using the misattribution correction matrix, which constitutes both an observation and evaluation.  Such concepts have been considered ineligible mental processes methods in addition to also being related to commercial or legal interactions relating behaviors and business relations, as well as, marketing or sales activities or behaviors and business relations, which are deemed certain methods of organizing human behavior, which are still considered an abstract idea under the 2019 PEG.  As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Thus, the claims do not recite additional limitations that integrate the exception into a Practical Application.  
Accordingly, it does not amount to significantly more, and the application of the abstract idea is therefore not eligible.  

B.	Applicant argues that the claims amount to significantly more than an abstract idea.

 In response, Examiner respectfully disagrees. In order for an alleged application of an abstract idea to be considered eligible, it must amount to significantly more than the abstract idea (i.e., pass step 2B of the Mayo test). As shown in the rejection above, the application of the abstract idea recited merely applies the idea in a generic computer environment (processor/medium and computing device) using generic computer functions (receive a first request, the first request indicative of access to media at the computing device; and send a request for demographic information corresponding to requests received at the first internet domain from the first type of computing device, the requests including the first request; aggregated distribution generator to generate an aggregated audience distribution including a first audience distribution of a first household aggregated with a second audience distribution of a second household, the first audience distribution including a distribution of first household members of the first household into demographic groups, based on a survey response of the first household, of ones of the first household members who are registered with a database proprietor; matrix normalizer to normalize the aggregated audience distribution to generate a misattribution correction matrix, the misattribution correction matrix including a probability of misattribution error, the misattribution error resulting from a server of the database proprietor determining an impression of the media to correspond to a second demographic group when the impression of the media is attributable to a first demographic group; and misattribution corrector to compensate the misattribution error in impressions by resulting from the server of the database proprietor by re-assigning ones of the impressions from the second demographic group to the first demographic group using the misattribution correction matrix). Further, an apparatus to measure media impressions is merely communicating the collected impressions data to the database.    Accordingly, it does not amount to significantly more, and the application of the abstract idea is therefore not eligible.
With regard to BASCOM, BASCOM was found eligible based on considerations relevant to Part 2B (does the claim as a whole amount to significantly more than the abstract idea) of the two-part framework outlined in MPEP §2106; where claim 1 "carve[s] out a specific location for the filtering system (a remote ISP server) and require the filtering system to give users the ability to customize filtering for their individual network accounts". In contrast, Applicant’s invention aims to solve a misattribution error for a media impression of a household based on demographics—rather than a technological one. The specification is silent in regards improving the additional elements recited in the claims. Examiner finds, Applicants have not identified anything in the claimed invention that shows or submits the technology is being improved or there was a problem in the technology that the claimed invention solves.
Therefore, there are no limitations in the present claim that transform the abstract idea such that the claim amounts to significantly more than the abstract idea itself. 
Applicant further asserts that claims are analogous to those found eligible in DDR.  However, in DDR, the very manner in which a computer responded to selection of a hyperlink was altered.  As such, there was no analogous real-world solution, and the claimed solution was considered necessarily rooted in the internet (rendering web pages in response to an external hyperlink selection can only happen in the internet) in order to overcome a problem specifically arising in computer networks (retaining website visitors).  In contrast, the present claims amount to merely the application of managing media impressions.  Accordingly, applicant’s claims are not analogous to those in DDR, which solved a problem directly arising from the technology (website visitors did not exist before websites).  The present claims attempt to solve the problem of a misattribution error for a media impression of a household based on demographics.  Such a problem is purely commercial in nature, and existed well before the internet.
Accordingly, it does not amount to significantly more, and the application of the abstract idea is therefore not eligible.



 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	A.	METHODS AND APPARATUS TO DETERMINE IMPRESSIONS USING DISTRIBUTED DEMOGRAPHIC INFORMATION (US 20140337104 A1) teaches Methods and apparatus to determine impressions using distributed demographic information are disclosed. An example method includes obtaining media impression information from a client device for a media impression, obtaining demographic information corresponding to the client device from at least three database proprietors, and determining a demographic characteristic associated with the media impression based on the demographic information obtained from the at least three database proprietors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624